Citation Nr: 0501211	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for atherosclerotic 
vascular disease, coronary artery disease, and peripheral 
vascular disease, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  He is a World War II combat veteran and is the 
recipient of the Purple Heart Medal and the Combat 
Infantryman Badge, among other service awards.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 RO decision denying service 
connection for atherosclerotic vascular disease, coronary 
artery disease, and peripheral vascular disease, claimed as 
secondary to service-connected PTSD.

In December 2004, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge of the Board, and the hearing transcript 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claim of 
entitlement to service connection for various cardiovascular 
disorders.  Such development would ensure that the veteran's 
due process rights, including those associated with the 
Veterans Claims Assistance Act of 2000 (VCAA), as amended, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and VA 
regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004), are met.  The specific bases for 
remand are set forth below.  

As noted above, the veteran served in combat during World War 
II.  Service connection is in effect for PTSD (rated 10 
percent disabling as of December 1998), as well as for 
bilateral sensorineural hearing loss (rated 10 percent 
disabling as of December 1998) and residuals of combat-
related shell fragment wounds to the right leg and foot 
(noncompensable).  The veteran maintains that his current 
cardiovascular disorders are directly attributable to combat 
trauma and/or service-connected PTSD (secondary service 
connection theory).  

The veteran's service medical records include service 
entrance and separation medical examination reports, dated in 
April 1942 and October 1945, respectively.  These records are 
completely devoid of any notation concerning complaints 
about, or treatment for, cardiovascular problems.  

Post-service medical evidence dated in and after the late 
1980s indicates diagnoses of, and treatment for, various 
cardiovascular problems, including a 1988 bypass surgery for 
coronary artery blockage, a 1989 abdominal aortic aneurysm 
repair, and pacemaker implantation in the late 1990s.  
Notably, Dr. S. Prater, a private cardiologist, wrote in 
October 2000, in pertinent part: 

Stress and emotion are known risk factors in the 
development of coronary artery disease.  The 
specific cause of this relationship is unclear 
and the possibility of vascular trauma by 
catecholamine surges has been theorized.  
Although I cannot prove this, I think it is fair 
to say that [the veteran's] prior history of 
military related stress is a potential risk 
factor in the development and/or aggravation of 
his condition.  As such, any possible 
relationship between his heart disease and prior 
stress should be taken into consideration.

Dr. Prater's letter does not specifically opine that there 
is, or likely is, a cause-effect relationship between one or 
more cardiovascular disorders that the veteran here has and 
combat trauma and/or service-connected PTSD.  Rather, 
essentially, this letter appears to be the doctor's 
acknowledgment, based upon his knowledge of currently 
available information in the medical community, that 
psychiatric disorders or psychic trauma could result in 
adverse physiological effects on the cardiovascular system.  
There is no other medical evidence of record addressing the 
issue of etiology.  In short, the record, to date, does not 
directly address the crux of this claim - whether there is a 
medical basis for service connection for cardiovascular 
disorders as secondary to PTSD, or as due to combat trauma.  

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Whether a service-connected disorder has aggravated a 
nonservice-connected disorder is a medical issue in the 
province of individuals qualified to opine on aggravation by 
virtue of training, education, or other specialized 
knowledge.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (In general, evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation alone is competent.); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons; however, lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.). 

In consideration of the foregoing, the Board finds that 
further evidentiary development in the form of a VA 
compensation and pension (C&P) medical examination is 
warranted.  The veteran is hereby notified that it is his 
responsibility to report for the examination, if scheduled, 
and to cooperate in the development of the case.  The 
consequences of a failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2004).  

This claim is REMANDED for the following actions, via the AMC 
in Washington, D.C., after which a de novo review should be 
undertaken by the RO:   

1.  Medical Records.  First, ask the 
veteran and his representative whether 
there exist other pertinent VA medical 
records that are not now of record.  Also 
ask the veteran whether there exist any 
additional private medical records 
relevant to the claim.  If so, obtain and 
associate them with the claims folder.  
Document records retrieval efforts.  

In this connection, the Board notes that 
an effort was made to obtain the records 
of Piedmont Hospital, in Atlanta, 
Georgia, but that no response was 
received from the hospital.  At this 
juncture, the record suggests that the 
medical problems for which the veteran 
received care at Piedmont in the 1960s 
may not have a bearing on either a 
psychiatric disorder or cardiovascular 
problems, and that these records may not 
be available due to their age.  
Nonetheless, as the case is now in remand 
status, a reasonable follow-up effort 
should be made to obtain these records to 
ensure the completeness of the record.  
Any such effort should be documented.  

2.  VA C&P Examination.  After completing 
the above, schedule the veteran for a VA 
C&P medical examination by an appropriate 
specialist, such as a cardiologist, to 
determine whether there could be an 
etiological relationship between service-
connected PTSD (evaluated as 10 percent 
disabling as of December 1998) and/or 
combat trauma and atherosclerotic 
vascular disease, coronary artery 
disease, and/or peripheral vascular 
disease.  

For each claimed cardiovascular 
disorder/disease, the examiner should 
specify whether such disorder(s) 
currently exists and, if so, whether it 
is more likely than not (probability 
greater than 50 percent), at least as 
likely as not (probability of 50 
percent), or less likely than not 
(probability less than 50 percent) that 
World War II combat trauma or service-
connected PTSD could have: (a) resulted 
in, or (b) aggravated, the cardiovascular 
disorder(s).  The examiner also should 
discuss the extent of the role, if any, 
of nonservice-related factors that could 
have bearing on his opinion on causation, 
such as the veteran's civilian work 
history, history of cigarette smoking, 
age, and gender. Any diagnostic tests as 
deemed appropriate by the examiner should 
be conducted.   

The examiner should review the veteran's 
claims folder, which should include a 
copy of this remand order, before issuing 
the written report requested herein.  If 
it is not possible to opine as requested 
herein without conjecture or speculation, 
then the examiner should so state and 
explain the rationale or bases therefor.  
The resulting examination report, along 
with diagnostic testing records, if any, 
should be associated with the veteran's 
claims folder. 

3.  After completing the above, review 
the entire claims folder and readjudicate 
the claim.  If the decision is adverse to 
the veteran, then issue an updated 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	WILLIAM M. YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




